DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraphs [0115]-[0119] labels the processor(s) as “212” instead on “112” as identified in Fig. 1.  
Appropriate correction is required.

Claim Objections

Claim 19 is objected to because of the following informalities:   
Claim 19 include the limitation of “the estimated number of required hours is estimated based on the estimated scope of work and/or is computed by at least one ML model…”. The use of “and/or” conjunction is considered ambiguous. Therefore, the claim must include only one conjunction. Under the broadest reasonable interpretation, the claim is interpreted with the “or” conjunction.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 include the limitation of “ML model”, in which ML is not defined in the claim. Therefore, claim 19 is considered indefinite and is rejected under 35 U.S.C. 112(b). For examination purposes, ML will be interpreted as “machine learning”.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Automatically Selecting Sub-Contractors and Estimating Cost for Contracted Tasks”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-16 and 18-20) and a machine (claim 17).
Step 2A (1): Independent claims 1, 17, and 18 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity“, based on the following claim limitations: “analyzing a task description defined for a contracted task to extract a plurality of requirements of the contracted task; applying an evolving selection algorithm to compute at least a success score and an enhancement score for each of at least some of a plurality of expert sub-contractors evaluated for executing the contracted task, the success score indicating an estimated probability of the respective expert sub-contractor to successfully execute the contracted task according to the plurality of requirements and the enhancement score indicating an estimated enhancement of the evolving selection algorithm by execution of the contracted task by the respective expert sub-contractor; selecting a subset from the at least some expert sub-contractors based on the computed success and enhancement scores according to at least one selection rule such that the subset comprising at least one expert sub-contractor having a success score exceeding a first threshold and at least another one expert sub-contractor having an enhancement score exceeding a second threshold; and instructing each expert sub-contractor of the subset to execute the contracted task.”(claims 1 and 17); “estimating cost of tasks contracted to expert sub-contractors, comprising: extracting a plurality of requirements from a task description defined for a contracted task; estimating a scope of work of the contracted task based on analysis of the plurality of requirements; estimating, based on the estimated scope of work, a cost of the contracted task, the cost is an aggregation of a plurality of cost portions each estimated for reward for execution of the contracted task by a respective one of a subset of expert sub-contractors selected from a plurality of expert sub-contractors; and initiating a transmission of an offer to each of the sub-contractors of the subset to execute the contracted task in return to a respective one of the plurality of cost portions estimated for the respective expert sub-contractor.” (claim 18). These claims describe a process analyzing task requirements, estimating costs of task, and evaluating sub-contractor attributes using mathematical models/algorithms (i.e. mental processes) in order to select/assign sub-contractors to execute the tasks (i.e. certain methods of organizing human activity). Dependent claims 2-16 and 19-20 further describe the evaluation and selection process of sub-contractors and the process of estimating task costs. These limitations, under the broadest reasonable interpretation, fall within the abstract groupings of “Mental Processes” which includes observations, evaluations, judgments, and opinions and  “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people including following rules or instructions and thus recite an abstract idea. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 13, 14, 17, 18, and 19 recite additional elements of a computer implemented method, trained machine learning model, a user interface (UI) of a client device, a system comprising at least one processor configured for executing a code, and one ML model. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the analysis of task requirements, estimation of task costs, evaluation sub-contractor attributes, and selection/assignment of sub-contractors to execute the tasks (i.e. abstract processes). Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Limitations that amount to merely indicating a field of use or technological environment (e.g. machine learning) in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 13, 14, 17, 18, and 19 recite additional elements of a computer implemented method, trained machine learning model, a user interface (UI) of a client device, a system comprising at least one processor configured for executing a code, and one ML model.  These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blassin et al. (US 2016/0162478 A1).
As per claim 18, Blassin teaches a computer implemented method of estimating automatically cost of tasks contracted to expert sub-contractors, comprising (Blassin e.g. Blassin teaches methods and systems for translation services with distributed, crowd and automated resources (Fig. 1 and [0056]). A crowdsourcing platform may comprise a wide range of computer automated and computer assisted functionality [0057]. The user interface 100 tools may include task delivery date estimation, task cost estimation, task quality estimation, task size information, task complexity information, billing options, and the like that may help a user determine which type of resource, or combination  of resources, may satisfy project requirements (Fig. 1 and [0064]). Fig. 31 depicts automated quotation algorithms for a translation project [0036]. Fig. 33 is a schematic view of  automatic quoting, cost model for translation quoting, cost data structure and quoting for hybrid translation for a translation platform [0038].): 
Blassin teaches extracting a plurality of requirements from a task description defined for a contracted task; (Blassin e.g. Figs. 32 and 33; A "generate quote" or quote generation function 33200 may rely on receiving sufficient input to the on-demand translation portal API 32104 [0613]. A user may prepare a translation request using the customized on-demand translation portal 32012 by entering data into the portal that characterizes the request. The translation request data may facilitate automatically generating a hybrid translation quote 33202 [0614]. On-demand quoting may involve processing the submitted translation content 32118 to determine an estimated degree of machine translation quality 33216 and costs for crowd source refinement 33214 of the machine translation [0620].)
Blassin teaches estimating a scope of work of the contracted task based on analysis of the plurality of requirements; (Blassin e.g. The translation request data may include source and destination languages, restrictions on use of machine translation, access to client-provided translation materials, expected delivery timing, expected delivery quality, regional resource restrictions, descriptive aspects of the content, e.g., confidentiality, intended audience, etc. [0614]. Determination of the estimate may alternatively or additionally include determining a degree of domain specificity of the submitted translation 32118, such as based on machine analysis of the words used in the translation [0625].)
Blassin teaches estimating, based on the estimated scope of work, a cost of the contracted task, the cost is an aggregation of a plurality of cost portions each estimated for reward for execution of the contracted task by a respective one of a subset of expert sub-contractors selected from a plurality of expert sub-contractors; and (Blassin e.g. Figs. 32 and 33; The translation cost quoting model 33204  may incorporate algorithms that act on data input to the on-demand translation portal API 32104 as part of the request, data in the cost data structure, other available data, data generated by the translation engine 32114 as a result of performing translation operations, and the like [0616]. The cost data structure 33208 may include translator charges, machine translation costs, per-word translation costs, per CTU translation costs, content domain specificity, availability of existing translations in a translation memory or archive, translation quality cost factor, translator jurisdiction cost factors, and the like [0618]. The determination of an estimate may be further based on the percent of content that has previously been translated, the size of a crowd required for refinement of the machine translation to meet a delivery schedule, likely effectiveness of a machine translation, and/or performing at least one of machine translation and crowd-sourced refinement of the machine translation to achieve a pre-determined level of translation quality or accuracy [0625].)
Blassin teaches initiating a transmission of an offer to each of the sub-contractors of the subset to execute the contracted task in return to a respective one of the plurality of cost portions estimated for the respective expert sub-contractor (Blassin e.g. The hybrid translation quote 33202 may be presented via a user interface element of the portal 32012 by which the user can accept the quote. Upon acceptance via the user interface element, the translation engine 32114 initiates translation consistent with the hybrid translation quote 33212 [0624]. Upon notification of payment completion, the on-demand translation portal API 32104 may communicate translation job commands to a translation platform [0649].).
As per claim 19, Blassin teaches the computer implemented method of claim 18, wherein each of the cost portions is estimated based on an estimated number of hours required for the respective expert sub-contractor to execute the contracted task, the estimated number of required hours is estimated based on the estimated scope of work and/or is computed by at least one ML model configured to estimate the cost of the contracted task based on at least one pricing paradigm learned based on analysis of a plurality of previously contracted and executed tasks (Blassin e.g. Fig. 31 depicts an automated quotation algorithm for a translation project [0036]. A price prediction engine 3110 may apply a translator availability and quality prediction model 3112 to the identified segment to produce at least one direct translation cost estimate or more than one estimate for different translation delivery times [0678]. The use of a time-dependent model of translator availability and quality may be applied to facilitate automated translation estimating. Such a model may be based on actual prior availability and quality of translators who are qualified to perform translation between the languages in the language pair. Cost and delivery timing may also be factored into an estimate so that automated estimates may be presented for different translation time horizons [0677].).
As per claim 20, Blassin teaches the computer implemented method of claim 18, further comprising adjusting the estimated cost according to at least one of: a responsiveness of the expert sub-contractors of the subset to execute the contracted task in return for a respective portion of the estimated total cost, the responsiveness is determined based on a number of the expert sub-contractors of the subset who committed to execute the contracted task by paying a commitment fee, and past responsiveness of at least one of the expert sub-contractors of the subset to execute at least one previous contracted task in return for a certain reward, and at least one expert attribute of at least one of the expert sub-contractors of the subset (Blassin e.g. Use of a time-dependent model of translator availability and quality may be applied to facilitate automated translation estimating. Such a model may be based on actual prior availability and quality of translators who are qualified to perform translation between the languages in the language pair [0677]. After upload of content inflow, a cost for completion of the batch with the requested quality and the scheduled delivery date will be estimated. Adjustments can be made to either the estimate or to parameters used to generate the automated estimation after which the automated estimation is regenerated [0157]. Task parameters may include a price paid for the task, a cost for executing the task, a quality level required for the task, a deadline for the task, a budget for the task, a time for starting the task, jurisdictional limits for translation, a size of the task, and the like [0208].).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 10,152,695 B1) in view of Elenbaas et al. (US 2009/0210282 A1).
As per claim 1, Chiu teaches a computer implemented method of selecting automatically expert sub- contractors most relevant for executing tasks, comprising (Chiu e.g. Fig. 5 Matching Method; System and method of calculating a match score for interested contractors and mapping the match score to a level to assist a client in distinguishing those proposals that may potentially be worthwhile to review than from the other received proposals (col. 2 lines 16-21).): 
Chiu teaches analyzing a task description defined for a contracted task to extract a plurality of requirements of the contracted task; (Chiu e.g. The present invention factors in a client's job requirements and based on predicative analysis of successful outcomes, quickly search through all candidates, reviewing and taking into consideration their requirements, to find ideal matches for the job instantaneously (col. 5 lines 40-45). Fig. 5 Method 500 at step 505, the recommendation engine determines a first set of requirements for an individual , such as a client. The client's requirements include job details, function/ role/skills, geography, time zone, languages, availability, budget, social graph, and/or behavior (Fig. 3 and col. 7 lines 52-54).)
Chiu in view of Elenbaas teach applying an evolving selection algorithm to compute at least a success score and an enhancement score for each of at least some of a plurality of expert sub-contractors evaluated for executing the contracted task, the success score indicating an estimated probability of the respective expert sub-contractor to successfully execute the contracted task according to the plurality of requirements and the enhancement score indicating an estimated enhancement of the evolving selection algorithm by execution of the contracted task by the respective expert sub-contractor; 
Chiu teaches applying an evolving selection algorithm to compute at least a success score for each of at least some of a plurality of expert sub-contractors evaluated for executing the contracted task, the success score indicating an estimated probability of the respective expert sub-contractor to successfully execute the contracted task according to the plurality of requirements (Chiu e.g. Chiu teaches a matching method that implements a machine learning algorithm to serve one or more matches to an individual and to ensure that an outcome of each match is more likely than not to be successful (col. 5 lines 21-25). The present invention is directed to a system and method of calculating a match score for each interested contractor and mapping the match score to a level to assist a client in distinguishing those proposals that may potentially be worthwhile to review from the other received proposals (cols. 13-14 lines 64-2). The system includes a set of factors scores (i.e. success score) that is associated with a plurality of factors are calculated for each of the contractors (col. 3 lines 36-38). Factors include feedback, rate, location, skills and award ratio, which are attributes that can be determined by a contractor's participation in the online community (col. 14 lines 56-59). The set of factor scores associated with the contractor are compared to historical data collected by the system to determine the likelihood of the contractor (and the submitted proposal) having the set of factor scores being chosen by the client (col. 2 lines 29-34). The method includes classifying each submitted proposal and determining a percentage of likelihood of the submitted proposal being selected (col. 3 lines 1-5). Classifying each submitted proposal also includes determining a percentage of likelihood of the interested contractor who submitted that proposal being able to deliver billable work (col. 3 lines 10-13).)
Chiu does not explicitly teach computing an enhancement score for each of at least some of a plurality of expert sub-contractors evaluated for executing the contracted task, the enhancement score indicating an estimated enhancement of the evolving selection algorithm by execution of the contracted task by the respective expert sub-contractor.
However, Elenbaas teaches computing a trust quotient for each user (i.e. enhancement score) (Elenbaas e.g. Elenbaas teaches an online work management system that provides a marketplace for multiple job owner and workers (Abstract). Fig. 2 The trust management module 274 generates trust quotients that may be provided to the workflow engine 258 to determine eligibility of a user for a job or task [0086]. A trust quotient represents the level of reliability of a particular user (e.g., worker) can successfully perform a task. The trust quotient may be generated based on various sources of information including, for example, the user's profile, past history of work, the instances of and the results of disputes with other users, and databases external to the online work management system [0008]. The trust quotient represents the trustworthiness of the worker [0108]. The trustworthiness of a user may represent one, a combination of or all of the following (but not limited to the following): a reliability of user's identity, the likelihood that the user will complete the task, typical on-time performance and the likelihood that the user will pay for the task performed by a worker [0134]. The trust quotients are updated as additional information about the workers’ identity and work performance information become available. The trust quotient 748 as generated or updated by the evaluation engine 740 is stored in the worker profile 780 for access by the workflow engine 258 and the job/task specification module 254 [0140]. The Examiner submits that the trust quotient provides an added level of verification and assurance/confidence (i.e. enhancement) of the worker’s ability to perform the respective task.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Chiu’s machine learning algorithm to include calculating a trust quotient (i.e. enhancement score) for contractors as taught by Elenbaas in order to ensure a level of reliability in the contractor’s performance (Elenbaas e.g. [0008]).
Chiu in view of Elenbaas teach selecting automatically a subset from the at least some expert sub-contractors based on the computed success and enhancement scores according to at least one selection rule such that the subset comprising at least one expert sub-contractor having a success score exceeding a first threshold and at least another one expert sub-contractor having an enhancement score exceeding a second threshold; and 
Chiu teaches selecting automatically a subset from the at least some expert subcontractors based on the computed success score according to at least one selection rule such that the subset comprising at least one expert sub-contractor having a success score exceeding a first threshold (Chiu e.g. The mapping engine is configured to access past data of all members to map each of the interested contractors to one of at least two levels based on the set of factor scores associated with that contractor (col. 17 lines 5-8). The client is able to specify the number of recognition levels and its associated thresholds (col. 15 lines 54-55). The mapping engine uses the recognition level thresholds to visually distinguish the submitted proposals from others.  For example, a first threshold could be 95% (i.e. best match)  and the second threshold could be 90% (i.e. good match) (col. 16 lines 6-26). Fig. 10 webpage show the top 4 ranked contractors (i.e. subset) with "best match" and "good match" designations.)
Chiu does not explicitly teach selecting a subset from the at least some expert sub-contractors based on computed enhancement score according to at least one selection rule such that the subset comprising at least another one expert sub-contractor having an enhancement score exceeding a second threshold.
However, Elenbaas teaches selecting a subset from the at least some expert sub-contractors based on computed trust quotient scores (i.e. enhancement score) and having a trust quotient score (i.e. enhancement score) exceeding a threshold (Elenbaas e.g. The task description may also define a minimum trust quotient of the users needed to work on the task [0008]. The trust quotient may be provided to the workflow engine 258 to determine eligibility of a user for a job or task [0086]. Fig. 4B process of obtaining approval for an applicant worker include determining whether the applicant worker’s qualification and the trust quotient exceed a threshold set by the job owner [0107].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Chiu’s machine learning algorithm to include calculating a trust quotient (i.e. enhancement score) for contractors as taught by Elenbaas in order to ensure a level of reliability in the contractor’s performance (Elenbaas e.g. [0008]).
Chiu teaches instructing each expert sub-contractor of the subset to execute the contracted task. (Chiu e.g. The present invention is able to pair workers to jobs quickly, allowing a client to hire an ideal match on the spot (col. 5 lines 34-36). The recommendation engine 300 looks at all these requirements 305, 310,  and 315 to determine and present a client with a strong selection of highly relevant candidate(s) for the client to make a hire (col. 10 lines 9-12). Fig. 2 at step 210, the client evaluates the presented candidates, such as by reviewing their profiles to see, for example, their job histories, job certificates, licenses, what time zones they are in, etc. (col. 6 lines 49-52). Fig. 2 at step 220, the client makes the hiring decisions. The client is able to explicitly select or reject candidates (col. 7 lines 4-5).)
As per claim 2, Chiu in view of Elenbaas teach the computer implemented method of claim 1, Chiu teaches wherein the plurality of requirements comprising at least some of: a knowledge domain of the contracted task, a field of the contracted task, a title of the contracted task, a market segment targeted by the contracted task, a scope of work of the contracted task, a geographical area targeted by the contracted task, a timing requirement of the contracted task, and at least one preferred expert sub-contractor identified by a contractor of the contracted task. (Chiu e.g. The client's requirements include job details, function/ role/ skills, geography, time zone, languages, availability, budget, social graph, and/or behavior (Fig. 3 and col. 7 lines 52-54).)
As per claim 3, Chiu in view of Elenbaas teach the computer implemented method of claim 1, Chiu teaches wherein the evolving selection algorithm is configured to compute the success score of each of the at least some expert sub-contractors according to at least one expert attribute of the respective expert sub-contractor, the at least one expert attribute is a member of a group consisting of: a ranking score of the respective expert sub-contractor and at least one professional attribute of the respective expert sub-contractor. (Chiu e.g. The system includes a set of factors scores that is associated with a plurality of factors. The factor scores (i.e. success scores) are calculated for each of the contractors, and the rank score is a combination of the factor scores (col. 3 lines 36-39). The rank score is calculated from a plurality of factor scores associated with a plurality of factors (col. 14 lines 54-56). Examples of the factors (i.e. attributes) include feedback, rate, location, skills and award ratio, which are attributes that can be determined by a contractor's participation in the online community (col. 14 lines 56-59).)
As per claim 4, Chiu in view of Elenbaas teach the computer implemented method of claim 3, Chiu teaches wherein the ranking score is computed for the respective expert sub-contractor based on a compliance score computed for an outcome of at least one previous contracted task executed by the respective expert sub-contractor, the compliance score is computed based on at least one outcome parameter of the outcome, the at least one outcome parameter is a member of a group consisting of: quality of the outcome, compliance of the outcome with at least one timing requirement of the plurality of requirement, and responsiveness of the respective expert sub-contractor during the execution of the contracted task. (Chiu e.g. The rank score for an interested contractor is a mathematical combination of factor scores associated with the factors (col. 14 lines 6-8). Examples of the factors include feedback, rate, location, skills and award ratio, which are attributes that can be determined by a contractor's participation in the online community (col. 14 lines 56-59). The contractor’s personal factor value for feedback can go up or down after each project is completed (col. 15 lines 11-13). A successful outcome is defined by the client hiring a matched candidate and providing a good feedback for that candidate after the job is completed (col. 5 lines 46-48). Success is defined by a hire and an eventual positive feedback after completion of the job (col. 13 lines 47-48). The Examiner submits that the personal factor value for feedback reflects the contractor’s compliance in completing a task.)
As per claim 5, Chiu in view of Elenbaas teach the computer implemented method of claim 4, Chiu teaches wherein the at least one outcome parameter is extracted from at least one of: a feedback received from a contractor of the respective contracted task for the outcome received from the respective expert sub- contractor, a professional review conducted for the outcome received from the respective expert sub-contractor, and an automatic analysis of the outcome received from the respective expert sub-contractor. (Chiu e.g. The rank score for an interested contractor is a mathematical combination of factor scores associated with the factors (col. 14 lines 6-8). Examples of the factors include feedback, rate, location, skills and award ratio, which are attributes that can be determined by a contractor's participation in the online community (col. 14 lines 56-59). The contractor’s personal factor value for feedback can go up or down after each project is completed (col. 15 lines 11-13). A successful outcome is defined by the client hiring a matched candidate and providing a good feedback for that candidate after the job is completed (col. 5 lines 46-48). Success is defined by a hire and an eventual positive feedback after completion of the job (col. 13 lines 47-48).)
As per claim 6, Chiu in view of Elenbaas teach the computer implemented method of claim 4, Chiu teaches wherein the compliance score computed for each of the expert sub-contractors of the subset based on the outcome of the contracted task executed by the respective expert sub-contractor is used by the evolving selection algorithm to adjust the ranking score of the respective expert sub- contractor. (Chiu e.g. The rank score for an interested contractor is a mathematical combination of factor scores associated with the factors (col. 14 lines 6-8). The rank score is calculated from a plurality of factor scores associated with a plurality of factors (col. 14 lines 54-56). The rank score is a mathematical combination of all the factors scores or the rank score is a weighted sum of factor scores (col. 15 lines 40-42). Each factor score is based on at least, a factor weight and a personal factor value (col. 3 lines 40-41). A contractor’s personal factor value of a factor can vary depending when that personal factor value is calculated, since the contractor’s contribution to the online community typically changes over time (col. 15 lines 8-11). For example, the contractor's personal factor value for feedback can go up or down after each project is completed (col. 15 lines 11-13). The Examiner submits that the personal factor value for feedback reflects the contractor’s compliance in completing a task and the change in personal factor value affects the factor scores used to calculate the rank scores.)
As per claim 7, Chiu in view of Elenbaas teach the computer implemented method of claim 4, Chiu teaches wherein the evolving selection algorithm is further configured to adjust the ranking score of at least one expert sub-contractor of the subset with respect to the ranking score of at least another one of the plurality of expert sub-contractors according to at least one ranking parameter, the at least one ranking parameter is a member of a group consisting of: a number of previous contracted tasks executed by at least one of the plurality of expert sub-contractors in a knowledge domain of the contracted task, an aggregated compliance score computed for at least one of the plurality of expert sub-contractors based on his execution of a plurality of previous contracted tasks in a knowledge domain of the contracted task, and a number of expert sub-contractors available in the knowledge domain of the contracted task. (Chiu e.g. Contractors are typically sorted or ordered by a rank score, which is a numerical value calculated for each contractor based on a set of factors (col. 17 lines 21-23). A client specifies which factors are important to the user and to select any number of factors to be used in the determination (col. 14 lines 60-62). The factor scores are calculated for each of the contractors, and the rank score is a combination of the factor scores (col. 3 lines 36-39). The criteria used to determine “best match” or “good match” levels (i.e. ranking) includes feedback, rate, location, and skills (col. 18 lines 14-24). The contractor's personal factor value for feedback can go up or down after each project is completed (col. 15 lines 11-13). A successful outcome is defined by the client hiring a matched candidate and providing a good feedback for that candidate after the job is completed (col. 5 lines 46-48). The Examiner submits that the personal factor value for feedback reflects the contractor’s compliance in completing a task and the change in personal factor value affects the factor scores used to calculate the rank scores.)
As per claim 8, Chiu in view of Elenbaas teach the computer implemented method of claim 3, Chiu teaches wherein the at least one professional attribute is a member of a group consisting of: age, gender, a knowledge domain, experience, language, geographical location, expected reward for executing the contracted task, availability, and an influence evaluated for the respective expert sub- contractor on at least another one of the plurality of expert sub-contractors. (Chiu e.g. The contractor create or update his or her profile, and indicate his or her availability and skill sets via the online profile (col. 6 lines 22-25). The contractor can specify the function/ role/ skills the contractor can fill or has, and preferences such as geography, time zone, languages. The contractor can also specify a budget range the contractor desires (col. 8 lines 20-24).)
As per claim 9, Chiu in view of Elenbaas teach the computer implemented method of claim 8, Chiu teaches further comprising the at least one professional attribute of the respective expert sub-contractor is extracted from at least one online resource comprising at least one of: a private online resource and a public online resource. (Chiu e.g. The contractor can also specify social networks the contractor is a part of to allow the recommendation engine to access social graphs in these social networks. The recommendation engine is able to take into consideration who the contractor’s connections have worked for before since it is likely that one has a more successful outcome of working for someone that a connection has worked for before (col. 8 lines 24-31).
As per claim 10, Chiu in view of Elenbaas teach the computer implemented method of claim 8, Chiu teaches wherein the evolving selection algorithm is further configured to adjust the success score computed for the respective expert sub-contractor according to a respective weight assigned to each of a plurality of professional attributes of the respective expert sub-contractor. (Chiu e.g. The system includes a set of factors scores that is associated with a plurality of factors. The factor scores are calculated for each of the contractors, and the rank score is a combination of the factor scores (col. 3 lines 36-39). Factors include feedback, rate, location, skills and award ratio, which are attributes that can be determined by a contractor's participation in the online community (col. 14 lines 56-59). Each factor score is based on at least, a factor weight and a personal factor value (col. 3 lines 40-41). The personal factor value is combined with the factor weight (col. 15 lines 17-18). A contractor’s personal factor value of a factor can vary depending when that personal factor value is calculated, since the contractor’s contribution to the online community typically changes over time (col. 15 lines 8-11).)
As per claim 11, Chiu in view of Elenbaas teach the computer implemented method of claim 1, Chiu does not explicitly teach, however, Elenbaas teaches wherein the evolving selection algorithm is configured to compute the enhancement score for each of the at least some expert sub-contractors based on at least one past engagement parameter identified for the respective expert sub-contractor, the at least one past engagement parameter is a member of a group consisting of: a number of offers submitted to the respective expert sub-contractor for executing previous contracted tasks, a number of offers accepted by the respective expert sub-contractor for executing previous contracted tasks, a number of previous contracted tasks submitted to the respective expert sub-contractor for execution, a reward range of previous contracted tasks accepted or declined by the respective expert sub-contractor, a trend of the reward range accepted or declined by the respective expert sub-contractor, and a knowledge domain of previous contracted tasks accepted or declined by the respective expert sub-contractor; wherein the evolving selection algorithm is further configured to compute the enhancement score for at least one of the plurality of expert sub-contractors based on estimated source cause of the at least one past engagement parameter identified for the at least one expert sub-contractor, the estimated source cause is a member of a group consisting of: type of the knowledge domain of at least one of the previous contracted 75tasks, a value of the reward offered for executing at least one of the previous contracted tasks, availability or unavailability due to personal reasons, availability or unavailability due to cultural reasons and confidence of the at least one expert sub-contractor in the selection process. (Elenbaas e.g. A trust quotient (i.e. enhancement score) represents the level of reliability of a particular user (e.g., worker) can successfully perform a task. The trust quotient may be generated based on various sources of information including, for example, the user's profile, past history of work, the instances of and the results of disputes with other users, and databases external to the online work management system [0008]. The trust quotient represents the trustworthiness of the worker [0108]. The trustworthiness of a user may represent one, a combination of or all of the following (but not limited to the following): a reliability of user's identity, the likelihood that the user will complete the task, typical on-time performance and the likelihood that the user will pay for the task performed by a worker [0134]. The trust quotients are updated as additional information about the workers’ identity and work performance information become available [0140]. The Examiner submits that the trust quotient provides an added level of verification and assurance/confidence (i.e. enhancement) of the worker’s ability to perform the respective task.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Chiu’s machine learning algorithm to include calculating a trust quotient (i.e. enhancement score) for contractors as taught by Elenbaas in order to ensure a level of reliability in the contractor’s performance (Elenbaas e.g. [0008]).
As per claim 13, Chiu in view of Elenbaas teach the computer implemented method of claim 1, Chiu teaches wherein the evolving selection algorithm is at least one of: utilized by at least one trained machine learning model trained with a plurality of training tasks evaluated for execution by the plurality of expert sub-contractors coupled with respective outcomes of execution of each of the plurality of training tasks by at least one of the plurality of expert sub-contractors, further configured to select to the subset at least one unlisted expert sub-contractor identified in at least one online resource, the selection is based on a match between at least one professional attribute identified for the at least one unlisted expert sub-contractor and at least some of the plurality of requirements, select to the subset at least one unlisted expert sub-contractor recommended by at least one of the plurality expert sub-contractors, select to the subset at least one expert sub-contractor from at least one another knowledge domain different from the knowledge domain of the contracted task, the selection is based on at least partial match between at least one professional attribute identified for the at least one expert sub-contractor and the plurality of requirements. (Chiu e.g. Contractors are ranked using CloudML, which is a machine learning platform. The CloudML uses models and input data to predict a class of an entity (col. 12 lines 39-42). A model is trained using one or more machine learning methodologies and is based on past data. Input data describing the entity are called features. Each feature is assigned a different weight during model training (col. 12 lines 42-44). CloudML applies the model's feature weights to the input data and, in the response, returns a list of possible classes as well as the probability that the entity described by the input data belongs to each class. The response is able to contain information about the role of each feature in the decision (col. 12 lines 54-58). Example features include hourly rate and feedback (col. 12 lines 64-66).)
As per claim 14, Chiu in view of Elenbaas teach the computer implemented method of claim 1, Chiu teaches wherein the task description is fabricated by a contractor of the task; further comprising adjusting a User Interface (UI) of a client device used by the contractor to fabricate the task description to follow an online guided interactive process comprising presenting to the contractor a plurality of guiding questions and receiving from the contractor information in response to the plurality of guiding questions. (Chiu e.g. A client is able to fill out a simple questionnaire regarding preferences (e.g. location, time zone, language, etc.) and/or is able to simply provide a position (Fig. 2 and col. 6 lines 29-31). From the client device 915, the client submits a job post to the online community such that all of its members can view the job post (Fig. 9 & col. 16 lines 56-58).)
As per claim 15, Chiu in view of Elenbaas teach the computer implemented method of claim 1, Chiu teaches wherein the first threshold is defined to ensure a minimal success probability of at least one expert sub-contractor of the subset to successfully execute the contracted task by complying with the plurality of requirements. (Chiu e.g. The mapping engine is configured to access past data of all members to map each of the interested contractors to one of at least two levels based on the set of factor scores associated with that contractor (col. 17 lines 5-8). The system determines the likelihood of the contractor (and the submitted proposal) having the set of factor scores being chosen by the client (col. 2 lines 31-34). The client is able to specify the number of recognition levels and its associated thresholds (col. 15 lines 54-55). The mapping engine uses the recognition level thresholds to visually distinguish the submitted proposals from others.  For example, a first threshold could be 95% (i.e. best match)  and the second threshold could be 90% (i.e. good match) (col. 16 lines 6-26).)
As per claim 16, Chiu in view of Elenbaas teach the computer implemented method of claim 1, Chiu teaches wherein the second threshold is defined to ensure a minimal probability of the evolving selection algorithm to enhance based on an outcome of the execution of the contracted task by at least one of the expert sub-contractor of the subset, the enhancement comprises at least one of: computing an initial success score and/or an initial enhancement score for at least one new expert sub-contractor, adjusting the success score and/or the enhancement score of at least one of the plurality of expert sub-contractors, and enhancing at least one grouping algorithm used by the evolving selection algorithm to select at least some expert sub-contractors as candidates for executing at least one future contracted task. (Chiu e.g. The recommendation engine typically factors in only the new member's job detail or online profile for the new member's requirements during a matching process. However, the recommendation engine will begin to collect and learn from the new member's behavior (col. 9 lines 57-62). A contractor’s personal factor value of a factor can vary depending when that personal factor value is calculated, since the contractor’s contribution to the online community typically changes over time (col. 15 lines 8-11). The recommendation engine is able to serve new contractors during a match without sacrificing the likelihood of success (cols. 9-10 lines 67-2). The recommendation engine will continually learn therefrom and improve the matches provided to the member based on the behavior data collected on that member (col. 9 lines 50-53).)
As per claim 17, Chiu teaches a system for selecting automatically expert sub-contractors most relevant for executing tasks, comprising: at least one processor configured for executing a code, the code comprising (Chiu e.g. System and method of calculating a match score and mapping the match score to a level (Abstract). Fig. 7 computing device 700 is able to serve, compute, communicate, generate and/or display highly relevant matches (col. 4 lines 32-36). The computing device 700 includes a memory 710, processor 715, storage device 740, etc.. Software applications 730 are stored in storage device 740 and memory 710 and are executed by the processor 715. Software applications 730 include application configured to implement a recommendation engine and a mapping engine (col. 4 lines 42-61).): 
Chiu teaches code instructions to analyze a task description defined for a contracted task to extract a plurality of requirements of the contracted task; (See claim 1a for response.)
Chiu in view of Elenbaas teach code instructions to apply an evolving selection algorithm to compute at least a success score and an enhancement score for each of at least some of a plurality of expert sub-contractors evaluated for executing the contracted task, the success score indicating an estimated probability of the respective expert sub- contractor to successfully execute the contracted task according to the plurality of requirements and the enhancement score indicating an estimated enhancement of 77the evolving selection algorithm by execution of the contracted task by the respective expert sub-contractor; (See claim 1b for response.)
Chiu in view of Elenbaas teach code instructions to select automatically a subset from the at least some expert sub-contractors based on the success and enhancement scores according to at least one selection rule such that the subset comprising at least one expert sub- contractor having a success score exceeding a first threshold and at least another one expert sub-contractor having an enhancement score exceeding a second threshold; and (See claim 1c for response.)
Chiu teaches code instructions to instruct each expert sub-contractor of the subset to execute the contracted task. (See claim 1d for response.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 10,152,695 B1) in view of Elenbaas et al. (US 2009/0210282 A1) and in further view of Pais et al. (US 2019/0370669 A1).
As per claim 12, Chiu in view of Elenbaas teach the computer implemented method of claim 1, wherein the evolving selection algorithm is further configured to compute the enhancement score for at least one of the plurality of expert sub-contractors based on an estimated future demand for executing a plurality of future contracted tasks, the future demand is estimated based on a at least one of: a knowledge domain trend identified for previous contracted tasks, a reward range trend identified for previous contracted tasks, geographical areas targeted by previous contracted tasks, and market segments targeted by previous contracted tasks. 
Chiu in view of Elenbaas teach computing a trust quotient score (i.e. enhancement score) for at least one of the plurality of expert contractors based on, for example, past history of tasks performed [0086]. 
Chiu in view of Elenbaas do not explicitly teach compute the enhancement score based on an estimated future demand for executing a plurality of future contracted tasks.
However, Pais teaches estimating future demand based on a knowledge domain trend identified for previous contracted tasks (Pais e.g. Pais teaches computer-implemented methods, software, and systems for fulfilling resources demand dynamically based on a generated dynamic map [0002]. The dynamic map can be employed to determine long term open positions, to determine niche roles where each niche skill is mapped to an expected skill bundle and/or proficiency [0024]. Queries can be analyzed to determine potential demands or requirements that the requesting user or system may have [0043]. A particular in-demand topic or resource can be identified and both internal and external persons can be evaluated to determine which persons have or are associated with those skills, as well as additional training and/or recruitment that may be needed for further bolstering of skills in that area for the enterprise [0030]. Niche technology familiarity and expertise can be determined using a query, wherein niche skills and expertise can be evaluated according to one or more algorithms and a search database corresponding to available and potential available persons [0031].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Chiu in view of Elenbaas’s trust quotient score (i.e. enhancement score) calculation to incorporate future demand estimation of contracted tasks as taught by Pais in order to plan for additional training and/or recruitment (Pais e.g. [0030]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624